DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 4/14/2021 to claim 1 has been entered. Claims 2 and 3 are canceled. Claims 1 and 4-13 remain pending, of which claims 1, 4-6, and 13 are being considered on their merits. Claims 7-12 remain withdrawn from consideration. References not included with this Office action can be found in a prior action.
The instant amendments and arguments have overcome the indefiniteness and obviousness rejections of record, which are hereby withdrawn. 
Any other rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on 10/26/2015, application serial number 10-2015-0148790. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.



Election/Restriction
This application is in condition for allowance except for the presence of claims 7-12, directed to inventions non-elected without traverse. See the reply dated 8/23/2019. Accordingly, claims 7-12 have been cancelled.

Conclusion
Claims 1, 4-6, and 13 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Sean C. Barron/Primary Examiner, Art Unit 1653